 

 

Case 6:21-cv-00139-A Document 1-13 Filed 02/09/21 Page 1 of 3 "
x + ~
< a @ https://www.synopsys.com/designware-ip/interface-ip/ddr.html Ww :
= synopsys° Q
Home ¥ DesignWare IP w Interface IP w DDR
Search IP

sqOsUOD Away Yd

 

PHY utility block

Pe td
rol]

Pre Prt)
Sra Tre

 

Overview

The DesignWare® DDR Memory Interface IP provides
complete system-level IP solutions for SoCs requiring
an interface to one or a range of high-performance
DDRS, DDR4, DDR3/3L, DDR2, LPDDRS, LPDDR4/4x,
LPDDR3, LPDDR2, LPDDR, HBM2 and HBM2E
SDRAMs or memory modules (DIMMs). Optimized for
high data bandwidth, low power and enhanced
signaling features, the complete DesignWare DDR
Memory Interface IP solution includes a choice of
scalable digital controllers, an integrated hard macro
PHY delivering memory system performance of up to
6400 Mbps, and verification IP There ere several
Synopsys DesignWare DDR PHY IP cores to choose
from, as detailed in the table below.

Mast of the DFl-compatible DDR PH’'s are supported by Synopsys’ unique DesignWare DDR PHY Compiler.
Synopsys’ DesignWare DDR5/4 Controller, LPDDR5/4/4X Controller, and Enhanced Universal DDR Memory and
Protocol Controller IP feature a DFl-compliant interface, low latency and low gate count while offering high
bandwidth. Optional market-specific features like AMBA AXI/4 AxI Quality of Service (QoS) and Reliability,

Availability and Serviceability (RAS) features allow you to match the area and capabilities of the controllers to your

needs.

Synopsys also offers DesignWare HBM2/HBM2E IP. which provides 14x the bandwidth of DDR4 IP and ten times
better power efficiency for graphics, high-performance computing, and networking SoCs.

Meet Your DDR5 and LPDDR5 |P Needs!

With the silicon-proven DesignWare DDRS and LPDDRS IP solutions offering differentiated features fora

wide range of applications, including high-performance computing, mobile, and automotive

Learn more

PRODUCTS

DDRS +

DDR4 +

LPDDRS +

LPDDR5/4/4X Controller
LPDDR5/4/4X% PHY

Interface IP Subsystems

Analog IP Selector

Memory & Logic IP Selector

NVM IP Selector

& IP Qverview Brochure
& IP Accelerated Brochure

Synopsys Demonstrates Silicon
Proof of DesignWare 1126
Ethernet PHY IP in Snm Process

Industry's First IDE Security IP
Modules for PCle 5.0 and CXL2.0

Synopsys & Socionext to Deplay

HBMZE IP for 5-nm Process in Al
& HPC SoCs

WEBINARS

Ensuring Known Good Dies in SiPs
with Die-to-Die PHY IP

Reducing Latency in Cloud
Computing SoCs: CXL, CCIX and
PGle IP

Al SoC Case Study: Emerging

Neural Networks Drive IP

Innovation

EVENTS

ARC Processor Virtual Summit —

Now Available On-Demand.

IP SoC Conference 2020

VIDEOS

Data Overload In The Data Center

Product Update: Silicon-Proven

Automotive-Grade DesignWare |P

 
 

Case 6:21-cv-00139-ADA Document 1-13

DDR3/3L/3U

DDR2

LPDDR/mDDR

Product Update: High-Perfor...
CoM

DesignWare DDR PHY

LPDDR5/4/4X% PHY

DDR35/4 PHY

DDR4/3 PHY

LPDDR4 multiPHY

DDR4 multiPHY

Gen2 DDR multiPHY

DDR3/2 SDRAM PHY

DDR multiPHY

SDRAMs Supported /
Maximum Data Rate

LPDDRS / 6400 Mbps
LPDDR4 / 4267 Mbps
LPDDRAX / 4267
Mbps

DDRS / 6400 Mbps
DDR4 / 3200 Mbps

DDR4 / 3200 Mbps
DDR3 / 2133 Mbps
DDR3L / 2133 Mbps

LPDDR4 / 4267 Mbps
LPDDR3 / 2133 Mbps
DDR4 / 3200 Mbps
DDR3 / 2133 Mbps
DDR3L / 2133 Mbps

DDR4 / 2667 Mbps
DDR3 / 2133 Mbps
DDR3L / 1866 Mbps
LPDDR2 / 1066 Mbps
LPDDR3 / 2133 Mbps

DDR / 2133 Mbps
DDR3SL / 1866 Mbps
LPDDR2 / 1066 Mbps
LPDDR3 / 2133 Mbps

DDR3 / 2133 Mbps
DDRSL / 1600Mbps
DDR2 / 1066 Mbps

DDR3 / 1066 Mbps

+

+

 

Filed 02/09/21

Verification IP

LPDDR2 +

HBM2/HBM2E >

Product Update: High-Performance DesignWare
Memory Interface IP

Get the latest update on Synopsys’ DesignWare
Memory Interface IP for DDR5, LPDDR5, and
HBM2/2E.

Interface Typical Application
to

Memory

Controller

DFI5.0 | Design in 16-nm and below that requires high-
performance mobile SDRAM suppert up to 6400
Mbps

DFI5.0 | Design in 16-nm and below that requires high-
performance DDR5/4 support up te 6400 Mbps

DFI4.0 | Design in 28-nm and below that requires high-
performance DDR4,3 support up te 3200 Mbps

DFI40 | Design in 28-nm and below; that requires high-
performance mobile SDRAM suppert
(LPDDR4/3} up to 4267 Mbps and/or high-
performance DDR4/3 support up to 3200 Mbps
for small memory subsystems.

DFI 3.1 Design in 28-nm and below that requires high-
performance DDR4,/3 support up te 2667 Mbps
and/or high-perfermance mobile SDRAM
support (LPDDR3/2) up to 2133 Mbps.

DFI 3.1 Design in 28-nm and below that requires high-
performance mobile SDRAM suppert
(LPDDR3/2} up to 2133 Mbps and/or high-
performance DDR3 support up te 2133 Mbps.

DFI 2.1 Design in 65 - 28-nm that requires high-
performance DDR3 up to 2133 Mbps.

DFI 2.1 Design in 65 - 28-nm that requires DDR3 and/or

Page 2 0

r Fusion FS sonorous
Vehicles: Strategies, Methods, and
Tradeoffs

Fast Cycle Approximate
Simulation Using ARC nSIM NCAM

USB 3.2: A USB Type-C Challenge
for SoC Designers

Change Management with Impact
Analysis During Safety-Critical IP

and SoC Development

SUCCESS STORIES

Fi)
)

NSITEXE Reduces Custom
Processor Development Time with
ASIP Designer

Orbbec Achieves First-Pass Silicon
Success for 3D Camera

Sane

miEngineering: The Impact Of

G On

wo

an

Silicon Design

How

Advancing High-Performance

Die-to-Die Connectivity Is
Computing
SemiEngineering: Dependent

Failure Analysis For Safety-Critical
IP And SoCs

NEWSLETTERS

NEW Technical Bulletin: ARC DSP
IP, HPC, In-Memory Computing &

More

Contact Us

More IP Resources
Articles

Blogs

Customer Successes
Datasheets

DesignWare Technical Bulletin
IP OEM Partner Program
IP Reuse Tools

News

Webinars

White Papers

Videos

 
 

Case G:24-C¥sQQ139-ADA Document.t £8 wkled 02/09/21

SYNOPSYS"

PRODUCTS
Software Integrity
Semiconductor IP
Verification
Design

Silicon Engineering

DDR2 / 1066 Mbps
LPDDR / 400 Mbps
LPDDR? / 1066 Mbps

RESOURCES

Solutions
Services
Support
Community

Manage Subscriptions

©2021 Synopsys, Inc. All Rights Reserved

LPDOR/LPDDR? support.

CORPORATE

About Us

Careers

Corporate Social Responsibility
nvestor Relations

Contact Us

Page 3 of 3

LEGAL

Privacy
Trademarks & Brands

Software Integrity Agreements

FOLLOW

1k

 

 
